Citation Nr: 1424728	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 2008, for the assignment of a 30 percent disability rating for right thigh traumatic femoral nerve sensory loss, to include on the basis that the failure to assign a separate rating for this disability in a November 1947 rating decision constituted clear and unmistakable error (CUE). 

2.  Entitlement to an effective date earlier than October 31, 2008, for the assignment of a 10 percent disability rating for a scrotal or right groin scar, to include on the basis that the denial of a compensable disability rating for a scrotal scar in a November 1947 rating decision constituted CUE. 

3.  Entitlement to an effective date earlier than October 31, 2008, for the assignment of a 10 percent disability rating for a penis scar, to include on the basis that the denial of a compensable disability rating for a penis scar in a November 1947 rating decision constituted CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to August 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The issues of entitlement to service connection for a urological disorder, to include as secondary to service-connected gunshot wound residuals, and entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected right leg femoral nerve sensory loss and bilateral thigh gunshot wound residuals, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Claims for increased ratings for scar and right thigh gunshot wound disability residuals were received on October 31, 2008; it is not factually ascertainable that either disability increased in severity during the one year prior to that date.

2.  The failure to assign a separate 30 percent rating for right thigh traumatic femoral nerve sensory loss in a November 1947 rating decision, was supported by the evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

3.  The November 1947 rating decision, which assigned noncompensable ratings for right scrotum scar and penis scar under Diagnostic Code 7805, each effective April 1, 1946, was supported by the evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 31, 2008, for the assignment of a 30 percent disability rating for right thigh traumatic femoral nerve sensory loss, to include on the basis that the failure to assign a separate rating for this disability in a November 1947 rating decision constituted CUE, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105(a), 3.400 (2013).

2.  The criteria for an effective date earlier than October 31, 2008, for the assignment of a 10 percent disability rating for a scrotal or right groin scar, to include on the basis that the denial of a compensable disability rating for a scrotal scar in a November 1947 rating decision constituted CUE, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105(a), 3.400 (2013).

3.  The criteria for an effective date earlier than October 31, 2008, for the assignment of a 10 percent disability rating for a penis scar, to include on the basis that the denial of a compensable disability rating for a penis scar in a November 1947 rating decision constituted CUE, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

With respect to the earlier effective date issues, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board further notes that the provisions of the VCAA are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Effective Dates

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3)  (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen if the medical reports relate to examination or treatment of a disability for which service connection has previously been established.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

CUE

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court has held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim".  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234. 

Disability Ratings

The law in effect at the time of the November 1947 rating decision is discussed below.

The governing law at the time of the November 1947 rating decision reflects that disability evaluations, in general, were intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They were primarily determined by comparing objective clinical findings with the criteria set forth in the rating schedule.  Veterans' Regulation No. 3(a), VA Schedule for Rating Disabilities, 1945 Edition (GPO 1945).

The 1945 Schedule for Rating Disabilities of the musculoskeletal system provided extensive discussion of the types of disability to be expected from the effects of missiles, deeper structures, muscle injuries, muscle weakness, muscle damage, muscle patterns, and muscle groups.  VA Schedule for Rating Disabilities, 1945 Edition, The Musculoskeletal System, paragraphs 8 to 15 (GPO 1945).  As is true now, four grades of severity of disabilities residual to healed wounds involving muscle groups due to gunshot or other trauma were recognized for rating purposes: slight, moderate, moderately severe, and severe.  These grades were based on the cardinal symptoms of muscle disability (weakness, fatigue-pain, uncertainty of movement), and on the objective evidence of muscle damage and the cardinal signs of muscle disability (loss of power, lower threshold of fatigue, and impairment of coordination).  VA Schedule for Rating Disabilities, 1945 Edition, The Musculoskeletal System, paragraph 15 (GPO 1945).  

Muscle injuries in the same anatomical region, i.e. (a) the shoulder girdle and arm, (b) the forearm and hand, (c) the pelvic girdle and thigh, (d) the leg and foot, would not be combined, but instead, the rating for the major group affected would be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  VA Schedule for Rating Disabilities, 1945 Edition, The Musculoskeletal System, paragraph 16(1) (GPO 1945).  

Muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  VA Schedule for Rating Disabilities, 1945 Edition, The Musculoskeletal System, paragraph 16(7) (GPO 1945).  

The Schedule indicated that there were factors to be considered in the evaluation of disabilities residual to healed wound involving muscle groups due to gunshot or other trauma.  

Moderately Severe Disability of the Muscles.  Type of Injury-Through and through or deep penetrating wound by a high-velocity missile of small size or a large missile of low-velocity, with debridement or prolonged infection, or with sloughing of soft parts, and intermuscular cicatrization.  History and complaints - Service department record or other sufficient evidence showing hospitalization in service for a prolonged period for treatment of a sever wound.  Record in the file of consistent complaint of cardinal signs and symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up to production standards is to be considered if present.  Objective findings - Entrance and (if present) exit scars relatively large and so situated as to indicate the track of the missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with the sound side) give positive evidence of marked or moderately severe loss.  VA Schedule for Rating Disabilities, 1945 Edition, The Musculoskeletal System, paragraph 17(3) (GPO 1945).

Severe Disability of Muscles.  Type of injury - Through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture, with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization.  History and complaint - As under moderately severe, above, in aggravated form.  Objective findings - Extensive, ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to the muscle groups in the track of the missile.  X-rays may show multiple, minute, scattered foreign bodies indicating the spread of intermuscular trauma and explosive effect of the missile.  Palpation shows a moderate or extensive loss of deep fascia or muscle substance or soft, flabby muscles in the wound area.  The muscles do not swell and harden normally in contraction.  Tests of strength, endurance compare with the sound side or of coordinated movements, show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present, but a diminished excitability to Faradism compared with the sound side may be present.  Adaptive contraction of opposing group of muscles, if present, indicates severity.  Adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather without true skin covering, in an area where the bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius or serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of the entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group, if there is sufficient evidence of severe disability.  VA Schedule for Rating Disabilities, 1945 Edition, The Musculoskeletal System, paragraph 17(4) (GPO 1945).  

In rating disability from injuries of the musculoskeletal system, attention was to be given first to the deeper structures injured, bones, joints, and nerves.  A compound comminuted fracture, for example, with muscle damage from the missile established severe muscle injury, and there may be additional disability from malunion of bone, ankylosis, etc.  The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle, or group of muscles, is damaged.  A through-and-through injury with muscle damage was always at least a moderate injury, for each group of muscles damaged.  VA Schedule for Rating Disabilities, 1945 Edition, Muscle Injuries, Note, page 44 (GPO 1945).  

Diagnostic Code 5314 provided rating criteria for injuries to muscle group XIV, the anterior thigh group, including (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; and (6) tensor vaginae femoris.  The functions of the muscle group were listed as extension of the knee (2, 3, 4, 5), simultaneous flexion of hip and flexion of knee (1), tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII, 1, in postural support of body (6), and acting with hamstrings in synchronizing hip and knee (1, 2). 

Under Diagnostic Code 5314, a 30 percent rating was warranted for a moderately severe disability and a 40 percent rating was warranted for a severe disability.  VA Schedule for Rating Disabilities, 1945 Edition, Muscle Injuries, Diagnostic Code 5314 (GPO 1945).  

Under Diagnostic Code 7803, a 10 percent evaluation was warranted for superficial, poorly nourished scars with repeated ulceration.  Diagnostic Code 7804 provided that a superficial scar that was tender and painful on objective demonstration warranted a 10 percent rating.  Under Diagnostic Code 7805, other scars were to be rated on limitation of function of the part affected.  VA Schedule for Rating Disabilities, 1945 Edition, The Skin, Diagnostic Codes 7803, 7804, 7805 (GPO 1945).  

Under Diagnostic Code 8526, a 10 percent rating was warranted for mild incomplete paralysis of the anterior crural nerve (femoral), a 20 percent rating was warranted for moderate incomplete paralysis, and a 30 percent rating was warranted for severe incomplete paralysis.  A 40 percent rating was warranted for complete paralysis of the anterior crural nerve (femoral); paralysis of quadratus extensor muscle.  Incomplete paralysis was defined in the Schedule as a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  VA Schedule for Rating Disabilities, 1945 Edition, Diseases of the Peripheral Nerves, Diagnostic Code 8526 (GPO 1945).  

III.  Factual Background 

Service treatment records detailed that the Veteran sustained penetrating wounds of the right thigh, perforating wound of the scrotum, and lacerating wound of the left thigh in March 1945.  In April 1945, the femoral artery and vein on the right side were ligated due to laceration of the femoral artery.  In a July 1945 final hospital summary, the Veteran was noted to complain of intermittent numbness of the right leg since injury.  The examiner noted that scars over the scrotum and along the left lateral shaft of the penis were well healed.  There was no disturbance in the sensory or motor nerves of the right leg.  Sequelae secondary to litigation of the right femoral artery and vein were noted as weakness of the right leg, numbness of the right foot with increased heat of the entire right leg, general weakness, and loss of pulsation of the right dorsalis pedis and posterior tibial arteries.  In an August 1945 final hospital summary, the Veteran was noted to have well healed scars and some areas of paresthesia in the right leg and foot, as the pain there was absent.  In an August 1945 statement at discharge, the Veteran reported having pain in the right leg and foot, sensitive toes, and occasional pain in the wounded side of the scrotum.  

The Veteran filed his initial application for compensation in August 1945.  An August 1945 rating decision detailed that he was assigned a 100 percent rating from August 29, 1945. 

An October 1945 VA examination revealed several small well-healed irregular scars on the scrotum and penis with no apparent impairment of function due to any of the scars.  The examiner indicated that there was no disturbance of skin sensation. 

A June 1946 rating decision reflected that the Veteran's disabilities would now be rated on the basis of muscle injuries.  Effective March 1, 1946, he was assigned a 30 percent rating for right thigh gunshot wound residuals with atrophy of muscles and weakness, a 20 percent rating for left thigh gunshot wound residuals, a 0 percent rating for right scrotum scar, and a 0 percent for penis corona scar.

In January 1947, the Veteran appealed the June 1946 decision, indicated that his disability had increased.  He asserted that one leg was now shorter than the other due to his injuries and was pulling his back muscles, causing severe back aches. 

An April 1947 VA examination revealed negative findings of the lower extremities, asymptomatic penis and scrotum scars, and noted the Veteran was neurologically negative.  A May 1947 letter indicated that the Veteran's disability claim was rerated in April 1947 based on findings in the above April 1947 examination.  He was awarded a 60 percent combined rating from April 11, 1947.  The Veteran was noted to express dissatisfaction with that rating in May 1947.

The Board remanded the matter in July 1947 to obtain an additional examination. A September 1947 VA examination showed asymptomatic scars of the penis and scrotum that the Veteran specifically indicated caused him no inconvenience at any time.  While there were noted areas of partial anesthesia on the left thigh and foot, sensation was noted to seem normal elsewhere by the examiner.

A September 1947 rating decision reflected that the Veteran's rating was confirmed and continued.  In a November 1947 decision, the Board concluded that a combined rating in excess of 60 percent was not warranted but that the 60 percent rating should be effective as of April 1, 1946.  In a November 1947 rating decision, the RO amended the Veteran's disability ratings.  Effective April 1, 1946, the Veteran was assigned a 40 percent rating for right thigh gunshot wound residuals with atrophy of muscles and weakness and a 30 percent rating for left thigh gunshot wound residuals under Diagnostic Code 5314.  Also effective April 1, 1946, the Veteran was assigned noncompensable ratings for right scrotum scar and penis scar under Diagnostic Code 7805.

In a September 1949 VA examination, the Veteran indicated that he had sought no medical attention since his last examination in September 1947.  The examiner noted that there was no disability associated with the scars of the penis and scrotum.  Examination of the lower extremities showed no neurological signs and peripheral nerves were noted to be normal.  A September 1949 rating decision reflected that the Veteran's ratings were confirmed and continued.

In a March 2001 statement associated with the record during that same month, a private physician, W. D. M., M. D., indicated that the Veteran was now suffering from diabetic peripheral neuropathy. 

VA treatment records dated from 2003 to 2012 detailed findings of peripheral neuropathy frequently associated with diabetes mellitus.  In a June 2003 VA neurology consult, the Veteran was noted to have a history of bilateral foot pain since 1945 injury and a 15 year history of diabetes mellitus with diabetic peripheral neuropathy.  The Veteran reported that since his in-service injuries he has had some peripheral neuropathy affecting both feet, which had worsened over the past five years.  The examiner assessed polyneuropathy, explaining to the Veteran that neuropathy was quite common in patients with diabetes.

VA treatment records dated in May and September 2005 detailed complaints of persistent "burning" sensation in testicles, which the Veteran felt was at/near the site of his prior gunshot wound.  A June 2005 VA scrotum echogram detailed a clinical history of chronic scrotal pain and burning with history of gunshot wound to the scrotum in service in 1940.  The examiner noted an impression of mild prominence of the epididymi bilaterally with mild heterogeneity of the parenchyma of undetermined etiology; no evidence of increased flow to suggest epididymitis; and small hydroceles bilaterally.  

The Veteran submitted claims for increases for his left and right thigh gunshot wound disabilities as well as his penis and scrotum scar disabilities that were received by the RO on October 31, 2008.  In an attached statement, the Veteran indicated that he was seeking an increase in compensation to 100 percent.  He complained of severe neuropathy of both feet for 61 years that had greatly increased in the last six to eight years.  He reported occasional, sharp and dull pains in his legs and also in the upper right hip area.  It was noted that he had been rated as zero percent for wounds to the penis-scrotum area for 61 years, did not truly understand the probing questions by Army medical personnel about problems with that area, and reported having various symptoms throughout the years, including very hot scrotum, irregular pain, and loss of erection ability with removal of prostate.

On October 31, 2008, the Veteran submitted a large amount of documents, including a copy of the June 2005 VA scrotum echogram, private treatment records dated in 2002 and 2008, a draft of his obituary, and copies of service treatment records, rating decisions, and the November 1947 Board decision referenced above.  In an undated statement, the Veteran asserted that his conditions had existed for 57 years, to include lower extremity tingling, numbness, and temperature changes worse on the left side.   

A February 2002 statement from S. G. R., M.D. noted that Veteran's complaints of bilateral foot numbness and tingling since his in-service injury as well as detailed that new symptoms like temperature changes and involuntary leg movements began about a month before.  On neurological examination, there was decreased sensation in the lower extremities.  The physician indicated that residuals from the Veteran's war injuries had been stable and objectively mild.  He also listed an impression of symmetrical polyneuropathy involving small and large fiber function that was in all likelihood the result of diabetes as well as restless legs syndrome

Private treatment records dated from March 2008 to June 2008 noted that the Veteran had been diagnosed with type 2 diabetes in the mid-1980's with complications of peripheral neuropathy.  It was indicated that some of his lower extremity pain was likely due to war injuries.  The Veteran complained of numbness, tingling, and pain in the feet.

In statements dated in December 2008, the Veteran reported that his right and left leg disabilities increased in the fall of 2008. 

In a December 2008 VA muscles examination report, the Veteran complained of an achy sensation in the anterior aspect of both thighs.  X-ray reports detailed negative femurs/thighs.  

In a December 2008 VA scars examination report, the Veteran was noted to exhibit four major scars that were visible, one on the penis and three on the thighs.  The examiner noted that no visible scar was found by him or the Veteran on the scrotum.  The scar on the right groin area was noted to be 10 centimeters in length with a scarred area inside it measuring about five to six centimeters.  The scar on the penis was noted to be two centimeters long.  The examiner indicated that the scars were not tender but may be sensitive, were quite irregular, had areas of depression probably due to loss of underlying tissue, and had no inflammation, discoloration, or limitation of function. 

In a December 2008 VA peripheral nerves examination, the Veteran reported that his in-service injury left him with some partial numbness in the thighs.  Sensation testing revealed a patch of hypesthesia on the anterior right thigh, absent vibratory sensation in the feet, and decreased pain/temperature/touch sensation to the midcalves bilaterally.  The examiner diagnosed traumatic femoral nerve sensory loss of the right anterior thigh as well as polyneuropathy in the lower extremities, more likely than not due to diabetes.

In a January 2009 rating decision, the RO granted service connection for right thigh traumatic femoral nerve sensory loss as directly related to military service.  An initial disability rating of 30 percent was assigned effective October 31, 2008.  The RO also assigned a 10 percent rating for the Veteran's penis scar, effective October 31, 2008.  Finally, the RO recharacterized the Veteran's service-connected scrotum scar as a right groin area scar, assigning a 10 percent evaluation for that disability, also effective from October 31, 2008.

In July 2009, the Veteran and representative filed a notice of disagreement with the effective date of the increase ratings.  The Veteran submitted a statement in July 2009 claiming that he is entitled to earlier effective dates for the assignment of compensable evaluations for scrotal and penis scar disabilities and for the assignment of a 30 percent rating for right thigh traumatic femoral nerve sensory loss on the basis that the denial of such benefits in a November 1947 rating decision constituted CUE.  The Veteran has continually asserted that he has the same scar and right thigh residuals now as he did in 1945 and 1947.

In a February 2012 VA peripheral nerves examination report, the examiner diagnosed mild peripheral neuropathy of the lower extremities.  On physical examination, the Veteran's right anterior crural (femoral) nerve was found to be normal.  The examiner noted that the Veteran clearly had a bilateral neuropathy involving his feet after the in-service gunshot wound to his bilateral thighs/groin in 1945.  Based on information in the claims file, the examiner found that this issue had persisted since service and by the Veteran's account has become more painful with time.  The examiner noted that the Veteran's bilateral lower extremity peripheral neuropathy clearly predated the diagnosis of diabetes mellitus in 1988.  He then opined that the Veteran's bilateral lower extremity peripheral neuropathy (sensory changes and pain in his feet bilaterally) was more likely than not (greater than 50 percent probability) the result of his service-connected femoral nerve sensory loss and thigh injuries. 

A February 2012 private treatment record from W. D. M., M.D., showed an assessment of peripheral neuropathy, secondary to his gunshot wound and diabetes.

In August 2012, the RO received medical records for the Veteran's in-service injury from the Surgeon General's Office (SGO).

IV.  Analysis

Earlier Effective Date and CUE Claims - Right Thigh Traumatic Femoral Nerve Sensory Loss

Service connection has been in effect for right thigh gunshot wound residuals since April 1, 1946.  The Veteran submitted a claim for increase for his right thigh gunshot wound disability that was received by the RO on October 31, 2008.  As noted previously, the RO sua sponte granted service connection for right thigh traumatic femoral nerve sensory loss, assigning an initial 30 percent disability rating effective October 31, 2008.  In July 2009, the Veteran filed a notice of disagreement with the effective date of that assigned rating.  The Veteran asserted that he had suffered from traumatic femoral nerve sensory loss of the right thigh since 1945 or 1947.  

First, although the Veteran did not file a claim specific to traumatic femoral nerve sensory loss of the right thigh, the Board finds that the matter is tangential to his claim for increase for service-connected right thigh gunshot wound disability residuals.  On October 31, 2008, the Veteran's representative submitted a statement instructing the RO to take action to consider claim for entitlement to an increased rating for residuals of right thigh gunshot wound.  Under 38 C.F.R. § 4.14, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban, 6 Vet. App. at 262.  As the nerve symptomatology did not overlap the muscle injury symptomatology, the separate rating for traumatic femoral nerve sensory loss of the right thigh is a non-overlapping manifestation of the right thigh gunshot wound disability.

No earlier claim is evident in the claims files that was not finally adjudicated.
No relevant correspondence was received until the new increased rating claim on October 31, 2008.  No report of examination or hospitalization may be taken as a claim for increase at an earlier date.  See 38 C.F.R. § 3.157 (2013).  The Board is cognizant that a March 2001 private treatment record as well as VA treatment records dated from 2003 to 2008 showed findings of polyneuropathy and diabetic peripheral neuropathy as well as the Veteran's assertions that he has had some peripheral neuropathy affecting both feet since his in-service injuries, which has worsened over the past five years.  However, those medical reports do not relate to examination or treatment of a disability for which service connection has previously been established.

Based on the foregoing discussion, the assignment of an effective date prior to October 31, 2008, for the assignment of an initial 30 percent disability rating for traumatic femoral nerve sensory loss of the right thigh, is not warranted.

Turning the Veteran's assertions of CUE, the Board notes that the November 1947 rating decision does not provide much in the way of a rationale for the RO's decision to assign a 40 percent rating for residuals of a right thigh gunshot wound with atrophy of muscles and weakness pursuant to the Diagnostic Code 5314 for rating muscle injuries.  However, the requirement that the RO specify, in each rating decision, the evidence considered and the reasons for the disposition was not applicable in 1947.  See Department of Veterans Health-Care Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 238  (1991) (codified at 38 U.S.C. § 5104(b)); see generally Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996).

After carefully reviewing the record in November 1947, the Board finds that there was a tenable basis for the RO not assigning a separate 30 percent rating under Diagnostic Code 8526 for impairment of the right femoral nerve based on the facts presented and the applicable law extant at that time.

To the extent that the Veteran now asserts that the decision involved CUE because he has suffered from the same right leg symptomatology since his service injury as he does currently, the Board must highlight that the record in 1947 did not include any evidence suggesting that the Veteran had any neurological symptomatology associated with his right leg at that time.  In fact, VA examinations of record at the time of the November 1947 rating decision revealed normal sensory findings and negative neurological findings for the Veteran's right leg.

For these reasons, the Board finds that the November 1947 rating decision was adequately supported by the evidence then of record and the statutory and regulatory provisions which existed at that time were correctly applied.  Therefore, the Board concludes that such determination did not constitute CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

Earlier Effective Date and CUE Claims - Penis and Scrotum Scar Evaluations

Service connection has been in effect for right scrotum scar and penis scar since April 1, 1946.  The Veteran submitted claims for increase for his scrotum and penis scar disabilities that were received by the RO on October 31, 2008.  Thereafter, the RO assigned separate 10 percent ratings for a penis scar and a right groin area scar, each effective October 31, 2008.  In July 2009, the Veteran filed a notice of disagreement with the effective date of the increases.  The Veteran asserted that he had suffered from the same scar symptomatology since 1945 or 1947.  

No earlier claim is evident in the claims files that was not finally adjudicated.
No relevant correspondence was received until the new increased rating claims on October 31, 2008.  No report of examination or hospitalization may be taken as a claim for increase for either scar disability at an earlier date under 38 C.F.R. § 3.157.  VA treatment records dated in May and September 2005 detailed complaints of persistent "burning" sensation in testicles, with the Veteran undergoing a June 2005 VA scrotum echogram based on urological complaints.  However, those medical reports do not relate to examination or treatment of the scrotum or right groin area scar disability for which service connection has previously been established.  Moreover, it is not factually ascertainable that the increase in either disability warranting higher ratings occurred during the one year period prior to the filing of the claims.

Based on the foregoing discussion, the assignment of an effective date prior to October 31, 2008, for the assignment of 10 percent disability ratings for penis and right groin area scars is not warranted.

Turning the Veteran's assertions of CUE, the Board again notes that the November 1947 rating decision does not provide much in the way of a rationale for the RO's decision to assign noncompensable ratings for the scrotum and scar disabilities under Diagnostic Code 7805.  However, as noted above, the requirement that the RO specify, in each rating decision, the evidence considered and the reasons for the disposition was not applicable in 1947.  

After carefully reviewing the record in November 1947, the Board finds that there was a tenable basis for the RO assigning noncompensable ratings under Diagnostic Code 7805 based on the facts presented and the applicable law extant at that time.

To the extent that the Veteran now asserts that the decision involved CUE because he has suffered from the same scrotum and penis scar symptomatology since his service injury as he does currently, the Board must highlight that the record in 1947 did not include any evidence suggesting that the Veteran had any compensable scar symptomatology associated with his scrotum and penis at that time.  VA examinations of record at the time of the November 1947 rating decision revealed asymptomatic scrotum and penis scars and scars that did not cause any limitation of function.  The Veteran was noted to tell a VA examiner that his scrotum and penis scars caused him no inconvenience at any time.

As the Board concludes that the correct facts, as they were known at that time, were before the adjudicator, and that the statutory and regulatory provisions extant at the time were correctly applied, the Board finds no clear and unmistakable error in the November 1947 rating decision assigning noncompensable ratings for the Veteran's service-connected scrotum and penis scar disabilities.  For the foregoing reasons, the claim for CUE in the November 1947 rating decision must be denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In conclusion, these appeals must be denied because the RO has already assigned the earliest possible effective dates provided by law and a finding of CUE in the November 1947 rating decision is not warranted.  In denying these claims, the Board acknowledges the Veteran's heroic service, the serious nature of his in-service injuries, and the unfortunate circumstances of the case.  While the Board is sympathetic to the arguments asserted by the Veteran as well as his frustrations in dealing with VA, it is without authority to grant earlier effective dates for scar and right leg traumatic femoral nerve sensory loss ratings and instead is constrained to follow the applicable laws and regulations governing the assignment of effective dates for claims and CUE.


ORDER

Entitlement to an effective date earlier than October 31, 2008, for the assignment of a 30 percent disability rating for right thigh traumatic femoral nerve sensory loss, to include on the basis that the failure to assign a separate rating for this disability in a November 1947 rating decision constituted CUE, is denied.

Entitlement to an effective date earlier than October 31, 2008, for the assignment of a 10 percent disability rating for a scrotal or right groin area scar, to include on the basis that the denial of a compensable disability rating for a scrotal scar in a November 1947 rating decision constituted CUE, is denied. 

Entitlement to an effective date earlier than October 31, 2008, for the assignment of a 10 percent disability rating for a penis scar, to include on the basis that the denial of a compensable disability rating for a penis scar in a November 1947 rating decision constituted CUE, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


